DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-62 and 71-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrecht et al. (U.S> Patent Application Publication Number 2009/0298059; hereinafter referred to as Gumbrecht), and further in view of Boos et al. (U.S. Patent Application Publication Number 2004/01733456; hereinafter referred to as Boos).  Gumbrecht discloses the invention relates to a system for the integrated and automated analysis of DNA or protein, comprising a single-use cartridge, an analysis .
With respect to claim 49, Gumbrecht discloses a method for testing a sample by means of an analysis system using a select one of a plurality of different cartridges, comprising: receiving the sample in a cartridge of the analysis system, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow (see Fig. 2, item 223); and receiving the cartridge by an analysis device of the analysis system (see Fig. 1, item 103), and subsequently carrying out a test using the received cartridge (see Fig. 3, step designated as S19), the analysis device comprising at least one fluid sensor that has evaluation electronics for detecting a liquid entering or leaving the sensor portion (see disclosure that discloses sensors to detect the filling of flow channels on the cartridge, e.g. capacitive sensors with electrodes above and below the cartridge in paragraph [0033]).  Gumbrecht does not explicitly disclose that the sensitivity of the evaluation electronics is at least one of specified or changed depending on one or more phases of testing sequence and a cartridge identifier of the cartridge received.  However, Boos discloses a cartridge containing calibration information and characterization data stored on the cartridge whereby the cartridge is identified and selected based upon the type of cartridge it is.  Therefore, one of ordinary skill in the art could use the cartridge calibration and data information in Boos to have a cartridge that can be specifically selected to carry out specific analysis based up the identifier of the cartridge. 
With respect to claim 50, the method according to claim 49, wherein the fluid sensor comprises a sensor electrode that is configured for measuring electrical capacitance (see capacitive sensors in paragraph [0033])  electrically connected to the evaluation electronics by a shielded sensor line. Shielding a sensor line is 
With respect to claim 51, the method according to claim 49, wherein the fluid sensor measures, as a measurement result, one or more of an electrical variable or capacitance, the electrical variable or capacitance being dependent on one or more of a property of the content of the sensor portion, permittivity of the content of the sensor portion, electrical conductivity of the content of the sensor portion, and a liquid front moving within the sensor portion is disclosed as measuring capacitance is disclosed in paragraph [0033].
With respect to claim 52, the method according to claim 51, wherein if the measurement result changes, one or more of the following is performed: it is concluded that there has been a content change in the sensor portion; the measurement results are compared with a reference value or threshold value; and the content change is detected if at least one of a reference value or threshold value is exceeded is obvious to one of ordinary skill in the art as a measurement result changing indicating some change at the sensor portion is well known in any measurement situation.
With respect to claim 53, the method according to claim 49, wherein the sensitivity of the evaluation electronics is defined by one or more of a reference value for comparison with a measurement result originating from the fluid sensor, a threshold value for comparison with a measurement result originating from the fluid sensor, and a gain of a measuring amplifier connected to the sensor electrode is disclosed in Boos as it discloses calibration information is stored and used.

With respect to claim 55, the method according to claim 53, wherein the one or more of the reference value, the threshold value, and the gain is specified or changed depending on the cartridge identifier of the cartridge is disclosed as Boos uses identifiers to determine which calibration is to be used. 
With respect to claim 56, the method according to claim 49, wherein calibration information corresponding to the cartridge is stored, the calibration information corresponding to the cartridge is at least one of retrieved or determined by means of the cartridge identifier, and the sensitivity of the evaluation electronics is set using the calibration information is disclosed in Boos.
With respect to claim 57, the method according to claim 56, wherein the calibration information comprises one or more of the reference value, the threshold value and the gain, and the sensitivity of the evaluation electronics is set using the one or more of the reference value, the threshold value and the gain is disclosed in Boos as reference is disclosed in paragraph [0009].
With respect to claim 58, the method according to claim 49, wherein one or more of the test on the sample, conveyance of the sample, and actuation of valves is controlled in a manner dependent on the detection of a content change or a liquid front moving in the sensor portion is well within the preview of one of ordinary skill in the art 
With respect to claim 59, the method according to claim 49, wherein an at least substantially constant electrical capacitance is produced between the sensor line and a shield electrode, wherein the evaluation electronics one or more of measures or compensates for this constant capacitance, and ignores said constant capacitance in evaluation is well within the preview of one of ordinary skill in the art as one would expect for the measurements to be performed in an optimum capacity since accurate results are desired. 
With respect to claim 60, a computer program product comprising program code which, when executed, causes the method steps of the method according to claim 49 to be carried out is obvious to one of ordinary skill in the art as processors are typically used to control devices and processors run off the programs which are stored in the memory of the processor. 
With respect to claim 61, an analysis system for testing a sample, comprising: a cartridge for receiving the sample, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow; and an analysis device for receiving the cartridge and subsequently carrying out a test using the received cartridge, the analysis device comprising at least one fluid sensor that has evaluation electronics for detecting a content change in the sensor portion, wherein the analysis system is configured to at least one of specify or change the sensitivity of the evaluation electronics depending on one or more of a phase of the test sequence and a cartridge identifier of the cartridge is disclosed as this is the system that is sued to perform the method of claim 49, which 
With respect to claim 62, the analysis system according to claim 61, wherein a shield electrode is provided adjacently to the sensor line, wherein an at least substantially constant electrical capacitance is produced between the sensor line and the shield electrode, wherein the evaluation electronics is designed to one or more of measure the constant capacitance, compensate for the constant capacitance, and to ignore the constant capacitance in the evaluation is not explicitly disclosed, however, shielding a sensor line is considered to be obvious to one of ordinary skill in the art since doing so helps to ensure the best integrity of the signals through the device. 
With respect to claim 71, Gumbrecht discloses a method for testing a sample by means of an analysis system, comprising: receiving the sample in a cartridge of the analysis system, the cartridge comprising a fluid system that has a sensor portion and a plurality of channels and valves through which fluid can flow (see Fig. 2); and receiving the cartridge at an analysis device of the analysis system (see Fig. 1, item 103), and subsequently carrying out a test using the received cartridge, the analysis device comprising at least one fluid sensor that has evaluation electronics for detecting liquid entering or leaving in the sensor portion (see Fig. 3, step designated as S19). Gumbrecht discloses a PCR that can be performed, or different tests via an alternative embodiment such as a protein test that doesn't require the PCR and thus don't need the chamber where PCR is performed. Gumbrecht does not explicitly disclose or suggest a change in evaluation sensitivity during one or more phases of a test. However, Boos discloses the use of a plurality of cartridges, and each cartridge containing calibration 
With respect to claim 72, the method wherein the fluid sensor measures, as a measurement result, one or more of an electrical variable and a capacitance, the one or more of electrical variable and capacitance being dependent on one or more of a property of the content of the sensor portion, permittivity of the content of the sensor portion, electrical conductivity of the content of the sensor portion, and a liquid front moving within the sensor portion is disclosed in Gumbrecht as measuring capacitance is disclosed and permittivity is disclosed, for example, on page 4, lines 26-28.
With respect to claim 73, comparison of measurement results to a reference value is disclosed in paragraph [0009] of Boos.
With respect to claim 74, since Boos discloses a comparison to a reference value, then using a reference value to define a comparison would be deemed as disclosed.
With respect to claim 75, Boos discloses that the specific information, especially calibration characteristics (reference values) can be used to select appropriate measurement and/or evaluation routines (see paragraph [0040] of Boos).

With respect to claim 77, Boos discloses that the specific information, especially calibration and characteristic can be used to select appropriate measurement and/or evaluation routines (see paragraph [0040] of Boos).
With respect to claim 78, calibration information containing reference values are well established within the art and would be obvious in view of Boos storing calibration values. 
With respect to claim 79, the cartridge type is disclosed in Boos to determine the analysis or test performed, and thus the system would have to be controlled based upon the analysis that is to be done, thus controlling the system based upon  test to be performed would be obvious to one of ordinary skill in the art.
With respect to claim 80, using a computer as a means to control a system is well established and known to one of ordinary skill in the art, and thus either reference would be deemed to have some type of controller that run the program to run the device. 
With respect to claim 81, an analysis system for testing a sample comprising: a cartridge for receiving the sample, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow, the fluid system having a plurality of channels and valves which enable any one of a plurality of different tests to be performed depending on which of the plurality of channels and valves are selected for conveying of the fluid; and an analysis device adapted for performing any of said . 
Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. First, the applicant noted the patent number 7,838,261 to the examiner, and the examiner simply noted the patent.  However, to make discussion easier, the examiner will use the paragraphs from the PG Publication cited by the applicant, as he applicant is clearly aware of said document. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting the sensitivity of a fluid sensor based on cartridge ID) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites adjusting the sensitivity of the evaluation electronics, which would be a change in processing or 
With respect to claim 81, similar argument applies, where Boos discloses that the type of test to be performed can be done based upon the type of cartridge, so regardless of what Gumbrecht does or does not disclose, Boos discloses that test can be performed based upon cartridge type. Specifically test for blood and urine are disclosed, and one of ordinary skill recognizes that blood and urine are tested differently, thus different test would be performed based upon the sample in the cartridge.  The applicant only argues what Gumbrecht does not disclose without any consideration for what Boos does disclose. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the argument that the calibration data of boos disclosed in paragraph [0040] is for calibrating the measurement, not calibrating sensor sensitivity, as noted above, sensor sensitivity is not claimed. Again, the applicant is arguing Boos 
The applicant argues with respect to claims 71 and 81 that the specification cites in various paragraphs how the cartridge or flow system is adapted to enable any one of the plurality of tests to be performed. The sections cited by the applicant discloses that a controller can control an assay test or test procedure by defining steps or parameters of steps including controlling actuators like the pump drive, the temperature control, and valve actuators.  A controller controls an apparatus with instructions, which is all that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861